Citation Nr: 0513676	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  95-05 820A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to an effective date earlier than September 
4, 1992, for the grant of service connection for dysthymia.

2.  Entitlement to an effective date earlier than September 
4, 1992, for the grant of a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to a rating higher than 40 percent for 
postoperative (PO) residuals of a herniated nucleus pulposus 
(HNP) at L4-5.

4.  Entitlement to waiver of overpayment.

REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney-at-Law

WITNESSES AT HEARING ON APPEAL

The appellant and Dr. B

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1968 to April 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The case has a complex procedural history.  A Board decision 
in January 1986 denied a rating higher than 40 percent for PO 
residuals of a HNP at L4-5.  A September 1987 RO decision 
denied service connection for a psychiatric disorder as not 
incurred in service and as not secondary to a service-
connected disability.

An October 1990 Board decision denied a rating higher than 40 
percent for PO residuals of a HNP at L4-5 and a separate 
Board decision of that same date denied a TDIU.  Both 
decisions were appealed to the United States Court of Appeals 
for Veterans Claims (Court), which at that time was called 
the United States Court of Veterans Appeals.  The Court 
entered a July 1992 Memorandum decision upholding the denial 
of an increased rating for the service-connected low back 
disorder but vacating and remanding the Board's TDIU denial.  
In July 1993, the Board remanded this claim to the RO.

A February 1995 RO decision denied service connection for 
peptic ulcer disease and again denied a rating in excess of 
40 percent for the service-connected low back disorder.  That 
decision also granted service connection for a psychiatric 
disability (dysthymia), as secondary to the service-connected 
low back disability, and assigned a 50 percent rating.  As 
well, the RO granted a TDIU.  These grants were made 
effective September 4, 1992.



A December 1996 RO decision granted service connection for 
esophagitis and gastritis, with healing erosions and ulcers, 
and assigned an initial 10 percent rating effective February 
16, 1993.  The veteran filed a Notice of Disagreement (NOD) 
in February 1997 contesting the initial rating and effective 
date.  In response, the RO sent him a Statement of the Case 
(SOC) in June 1997, but he never perfected the appeal to the 
Board by filing a timely Substantive Appeal (e.g., a VA Form 
9 or equivalent statement).  See 38 C.F.R. § 20.200.

A June 1997 RO decision determined the veteran was entitled 
to Dependents' Educational Assistance (DEA) since he had a 
"total service-connected disability, [which was] permanent 
in nature."

A February 1998 Board decision denied:  (1) special monthly 
compensation (SMC) based on the need for regular aid and 
attendance (A&A) or being housebound (HB); (2) a rating 
higher than 40 percent for the service-connected low back 
disability; (3) a rating higher than 50 percent for the 
service-connected psychiatric disability; (4) an effective 
date earlier than September 4, 1992, for the service-
connected psychiatric disorder; and (5) an effective date 
earlier than September 4, 1992, for the TDIU.  That February 
1998 Board decision also noted the veteran had not perfected 
an appeal from the December 1996 RO decision denying service 
connection for a left knee disorder, claimed as secondary to 
the service-connected low back disability, and that he also 
had not perfected an appeal from that decision concerning the 
initial rating and effective date for his ulcer disease 
(esophagitis and gastritis).  Also, an SOC had not been 
issued insofar as additional benefits for a dependent child 
on the basis of the child's incapacity for self-support, 
although an August 1996 NOD had been filed in response to the 
January 1996 RO denial of that claim.  So the Board referred 
that claim to the RO to issue an SOC.  Incidentally, the 
holding in Manlincon v. West, 12 Vet. App. 238 (1999), now 
requires the Board to remand claims in these situations, 
rather than refer them.

An April 1998 Order by the then Acting Chairman of the Board 
denied a March 1998 Motion for Reconsideration of the 
February 1998 Board decision. 

After issuing an SOC in February 1999 addressing the 
effective date for removing the veteran's dependent son 
because of entitlement to Chapter 35 DEA benefits, 
the veteran withdrew that appeal in a March 1999 VA Form 9.

The veteran appealed the February 1998 Board decision to the 
Court, except for the denial of SMC, as reflected in an April 
1999 Joint Motion.  As to the other four issues involving 
effective date and increased rating claims, the February 1998 
Board decision was vacated and those issues remanded to the 
Board for readjudication in compliance with directives 
specified.

In May 1999 the veteran withdrew his helpless child claim.

Also in May 1999, the Committee on Waivers and Compromises at 
the RO determined the veteran was entitled to service-
connected disability compensation at the 70 percent rate with 
a TDIU.  His son had elected DEA and was awarded benefits 
effective April 27, 1997, after which the veteran was not 
entitled to additional benefits on the basis of his son being 
a dependent.  The veteran earlier had filed an NOD with the 
award change and received an SOC, but later withdrew his 
appeal.  His then current waiver request cited financial 
hardship and no fault on his part.  But because VA 
regulations prohibited concurrent payment of benefits waiver 
of overpayment was denied.  In December 1999, the veteran 
filed an NOD contesting the denial of a waiver.  He has not 
received an SOC, however.  And, as alluded to, where, as 
here, a veteran files a NOD and the RO has not issued a SOC, 
the claim must be remanded to the RO for issuance of an SOC 
and to give him an opportunity to perfect an appeal to the 
Board concerning this additional issue.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Hence, the claim for waiver of 
overpayment will be remanded to the RO for appropriate 
disposition, including issuance of a SOC, prior to further 
review.



Turning back to the remaining claims, a November 1999 Board 
decision denied the claim for an effective date earlier than 
September 4, 1992, for service connection for the psychiatric 
disorder.  The Board remanded to the RO the claims for an 
effective date prior to September 4, 1992, for the TDIU and 
increased ratings for the service-connected psychiatric and 
low back disorders, rated 50 percent and 40 percent 
disabling, respectively.

In December 1999 the veteran withdrew from appellate status 
his claim for a rating higher than 50 percent for his 
service-connected psychiatric disorder.

The veteran appealed the Board's November 1999 denial of an 
effective date earlier than September 4, 1992, for service 
connection for the psychiatric disorder.  And in an April 
2001 Order, the Court vacated and remanded this claim to the 
Board for readjudication in light of the Veterans Claims 
Assistance Act (VCAA), since codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).

A May 2002 Board decision again denied an effective date 
earlier than September 4, 1992, for service connection for 
the psychiatric disorder.  That Board decision also indicated 
there was additional development occurring with regards to 
the claims for an effective date earlier than September 4, 
1992, for the TDIU and for a rating higher than 40 percent 
for the service-connected low back disability.  The Board 
cited 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (previously 
codified at 38 C.F.R. § 19.9(a)(2)), as authority for 
conducting that additional development.  And the Board would 
later decide those claims.

The veteran appealed the May 2002 Board denial of an 
effective date prior to September 4, 1992, for service 
connection for a psychiatric disorder.  Pursuant to a Joint 
Motion, in April 2004 the Court vacated that Board decision 
and remanded that claim.  The Joint Motion indicated the 
Board had failed to explain why an October 11, 1989, VA 
examination report and September 10, 1990, correspondence did 
not constitute an informal claim to reopen the previously 
denied claim for service connection for a psychiatric 
disability.  Also, the Board had failed to discuss whether a 
February 1989 statement from the veteran, claiming 
entitlement to an increased rating for his service-connected 
low back disability and noting a long history of treatment 
for "stress and depression," constituted an informal claim 
to reopen the previously denied claim for service connection 
for a psychiatric disorder.  See page 5 of the Joint Motion.

Note also that the February 1998 Board decision referred a 
claim for service connection for hypertension to the RO, as 
did the November 1999 Board decision.  Partly, however, 
because those Board decisions were appealed, the RO has not 
had the opportunity to adjudicate that claim.  So it is again 
referred to the RO for appropriate development and 
consideration.

Unfortunately, as for the claims currently before the Board, 
some also require further development before being decided.  
So the claims for an effective date earlier than September 4, 
1992, for the TDIU and for a rating higher than 40 percent 
for the PO residuals of the HNP at L4-5 are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part concerning these claims.

The Board, however, is going ahead and deciding the claim for 
an earlier effective date for the grant of service connection 
for the psychiatric disorder.  So this claim will be 
resolved.


FINDINGS OF FACT

1.  The Board denied service connection for a psychiatric 
disorder in September 1987, before there was an option of 
appealing to the Court.

2.  The veteran's Statement in Support of Claim (VA Form 21-
4138), received on February 9, 1989, was an informal claim to 
reopen the previously denied claim for service connection for 
a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The Board's September 1987 decision denying service 
connection for a psychiatric disorder is final and binding on 
the veteran based on the evidence then of record.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104, 20.1105 (2004).   

2.  As the veteran filed an informal petition to reopen his 
claim for service connection for a psychiatric disorder on 
February 9, 1989, the criteria are met for an earlier 
effective date retroactive to that point in time.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.

In this case the appeal stems from a rating action prior to 
the enactment of the VCAA.  So compliance with the holding in 
Pelegrini II, i.e., VCAA notice prior to the initial 
adjudication, was impossible.  But as interpreted by VA's 
General Counsel (GC) in VAOGCPREC 7-2004, the Pelegrini II 
Court did not hold that if, as here, the VCAA notice was not 
provided because VA had decided the claim before November 9, 
2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, VA need only insure the 
veteran receives - or since has received - VCAA content 
complying notice such that he is not prejudiced.  The timing 
of the notice, then, is mere harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While VCAA notice was not 
given prior to the RO's pre-VCAA adjudication of the claim, 
the appellant since has been provided with every opportunity 
to submit evidence and argument in support of the claim.  
Indeed, he had time to identify and/or submit additional 
supporting evidence prior to the Board decisions in February 
1998, November 1999, and May 2002.  Moreover, additional 
testimony was rendered at a March 2005 Board hearing and, at 
that time, an additional statement from a private physician 
was submitted into evidence, together with a waiver of 
initial consideration of that evidence by the RO.  See 69 
Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (revising 38 C.F.R. 
§ 20.1304(c), effective October 4, 2004).

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," as long as the documents on file meet the 
four content requirements listed above.  See also Valiao v. 
Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and SOC may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  
38 U.S.C.A. § 7104(c).

Here, although no documents on file contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that the appellant was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim.

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file, as are numerous VA and 
private medical records.  In December 1989 the RO forwarded 
copies of three volumes of claims files to the veteran (there 
are now six volumes).  In October 1998 copies of his records 
in his files since the prior release of records (above) were 
forwarded to his then attorney.  At the March 2005 Board 
hearing, the physician who testified on the veteran's behalf 
stated that he had reviewed the claims file at least twice.  
See page 9 of that transcript.  It is also clear from the 
transcript of that hearing that the veteran's current 
attorney has reviewed the claims file, as well.  In fact, the 
only evidence added to the claims file since the May 2002 
Board decision was the transcript of the March 2005 Board 
hearing and the document submitted at the hearing.

The more recent statements and testimony of the appellant and 
his attorney do not make reference to or otherwise mention 
any additional evidence that needs to be obtained.  
Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the Board 
deciding the appeal at this juncture does not prejudice the 
appellant, especially since the Board is granting an earlier 
effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

In June 1985, the RO denied service connection for a nervous 
condition.  In September 1987, the Board affirmed the RO's 
denial of service connection for a psychiatric disability on 
the basis that it was not incurred in service and was not 
secondary to a service-connected disability.  

On February 9, 1989, the RO received a Statement in Support 
of Claim (VA Form 21-4138) from the veteran.  The form was 
signed and dated December 19, 1988.  The veteran stated:

I have been an outpatient at VAMC Richmond for 
approximately 15 years, being treated for stress 
and depression and hypertension.

I request that you obtain my medical records for 
the purpose of considering granting me an increase 
in my service connected rating of 40%.

Physician's statements to me and records state 
that hypertension is related secondary to my back 
injury.

Additionally, I have been hospitalized at VAMC - 
Richmond for the above disorders in 1984.

In October 1989 a VA orthopedic examination determined the 
veteran had two separate problems, back pain and a large 
amount of functional overlay.  The examiner indicated it was 
impossible to tell how much of the veteran's pain was real 
and how much was secondary to the overlay (i.e., 
psychosomatic).  It was noted that he claimed he could not 
work at any job due to his back, which the examiner believed 
might be due more to anxiety than back pain.

In an Informal Hearing Presentation, dated September 10, 1990 
(but not stamped as to the date of receipt) presented in 
support of the appeals adjudicated in the October 1990 Board 
decisions, the veteran's then representative stated, in 
pertinent part, that:

The medical records show that the veteran has been 
receiving treatment from the VA since shortly 
after his discharge from the military service by 
reason of physical disability in March 1969 for 
pain associated with his back condition as well as 
treatment for stress, depression and hypertension, 
secondary to his back condition.

In a statement received on September 4, 1992, the veteran's 
then representative raised the issue of entitlement to 
service connection for a psychiatric disorder as secondary to 
the service-connected back disability.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In February 1995, the RO granted service connection for an 
acquired psychiatric disorder as secondary to the veteran's 
service connected back disability and assigned a 50 percent 
evaluation effective from September 4, 1992.



Analysis

The effective date of an award of VA disability compensation 
based on direct service connection will be the day following 
separation from service or the date entitlement arose - if a 
claim was received within 1 year after the date of separation 
from service; otherwise, the effective date will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2004).

A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p); see 
also Brannon v. West, 12 Vet. App. 32 (1998); 
Fleshman v. Brown, 9 Vet. App. 548 (1996), affirmed in 
Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998); Lalonde v. 
West, 12 Vet. App. 377 (1999); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  

Generally, "the effective date of an award based on [] a 
claim reopened after final adjudication [] shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400(q) provides that 
the effective date for an award of benefits based upon new 
and material evidence, other than evidence from service 
department records, that was received after final 
disallowance of a claim is the "[d]ate of receipt of [the] 
new claim or [the] date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(q)(1)(ii).  Also, 38 C.F.R. 
§ 3.400(r) provides, in pertinent part, that the effective 
date of a grant based on a reopened claim will be 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later ...".

"A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened.  38 U.S.C. § 5110; 38 C.F.R. 
§ 3.400."  See VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  
Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(r), the 
effective date of a reopened claim for service connection is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  By statute and regulation, the effective 
date for service connection based on a reopened claim cannot 
be the date of receipt of an original claim that was 
previously denied.  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The September 1987 Board decision denying service connection 
for a psychiatric disorder as not incurred in service and as 
not secondary to the service-connected low back disability is 
final and binding on the veteran based on the evidence then 
of record.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2004).  And because of this, the 
September 1987 Board decision is a bar to an earlier 
effective date for service connection for his psychiatric 
disability in the absence of clear and unmistakable error 
(CUE), which is not alleged in this case.  38 U.S.C.A. 
§ 7111(a) (West 2002).  Also, the rating actions prior to 
that Board decision were subsumed in that Board decision.  38 
U.S.C.A. § 7104(b) and 38 C.F.R. § 20.1104; see also Chisem 
v. Gober, 10 Vet. App. 526 (1997) and Donovan v. Gober, 10 
Vet. App. 404 (1997) (wherein the Court approved of the 
doctrine of delayed subsuming set forth in VAOGCPREC 14-95); 
see also Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) 
(upholding the validity of VAOGCPREC 14-95).

The Court has instructed the Board to determine whether the 
February 1989 Statement in Support of Claim (VA Form 21-4138) 
and the September 1990 Informal Hearing Presentation 
constituted informal claims to reopen the claim for service 
connection for a psychiatric disorder - which, as mentioned, 
earlier had been denied by the Board in September 1987.

The February 1989 statement in question clearly indicates the 
veteran was claiming entitlement to service connection for 
hypertension and to a higher rating for his service-connected 
low back disability.  It does not so clearly indicate an 
intent to reopen the previously denied claim for service 
connection for a psychiatric disorder.  Nevertheless, his 
reference in that February 1989 statement to longstanding 
"stress and depression" are not just casual references, in 
conjunction with other claims.  Instead, at the end of the 
statement he reiterates that he has been hospitalized for all 
of the conditions mentioned (hypertension, a low back 
disability, and a psychiatric disability).

When this February 1989 statement is read in conjunction with 
the opinion expressed by the October 1989 VA examiner, and 
liberally interpreted as it must be, it can be fairly 
concluded that the veteran's February 9, 1989 Statement in 
Support of Claim (VA Form 21-4138) was, in actuality, an 
informal application to reopen the previously denied claim 
for service connection for a psychiatric disorder.  Hence, 
February 9, 1989, is the proper effective date for the 
subsequent grant of service connection for the psychiatric 
disorder.

The foregoing analysis nullifies the need for any discussion 
of whether the later September 1990 Informal Hearing 
Presentation also constituted an informal claim, since it is 
after the receipt of the February 9, 1989, informal claim.

But the analysis does not stop here.  It must also be 
determined whether an informal claim was received prior to 
February 9, 1989.  Specifically, whether an informal claim 
was received at any time after the September 1987 Board 
denial but before the February 9, 1989, statement being 
deemed to constitute an informal claim.

In this regard, there was no further correspondence 
referencing the veteran's psychiatric disability during this 
time frame that reasonably could be construed as a formal or 
even an informal claim for service connection for psychiatric 
disability.

The veteran points out that he had been receiving disability 
benefits from the Social Security Administration (SSA) since 
the early 1980s, years before the grant of service connection 
for a psychiatric disability.  See pages 17 and 18 of the 
transcript of the March 2005 Board hearing.  So he argues the 
effective date for the TDIU should be retroactive to when he 
began receiving SSA disability benefits.  See page 25.  To 
the extent that he may be alleging that service connection 
for a psychiatric disability should also be retroactive back 
to the early 1980s, when he began receiving SSA disability 
benefits, he must bare in mind the Board's denial 
in September 1987 is final and binding on him based on the 
evidence then of record.  Consequently, that decision is a 
bar to an earlier effective date.

The determination of the proper effective date for a grant of 
service connection based upon a reopened claim must be made 
on the basis of governing statutes and regulations, as 
interpreted by the Court.  In Sears v. Principi, 16 Vet. App. 
244, 247 (2002), the Court refused to "overturn its body of 
precedential law that upholds the interpretation of the 
relevant language of 38 U.S.C. § 5110(a) to mean that an 
award granted on a reopened claim will be effective no 
earlier than the date that the claim for reopening was 
filed."

"In Spencer, supra, the Court provided an in-depth analysis 
of the validity of the requirement that the Secretary [of VA] 
adjudicate a previously and finally denied claim upon receipt 
of new and material evidence relative to the claim.  Spencer, 
4 Vet. App. at 290-97.  In the context of that analysis, the 
Court stated the following:

[I]t is made clear [by 38 U.S.C. § 5110(a)] that 
such "reopening" will not have retroactive effect 
relating back to the original claim but will have 
the attributes of a new claim with regard to 
effective date.

Sears v. Principi, 16 Vet. App. 244, 247 (2002) (affm'd Sears 
v. Principi, 349 F.3d 1326 (Fed. Cir. Nov. 20, 2003).  

"The Court thus holds that the effective-date statute, 38 
U.S.C. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed."  Sears v. Principi, 16 Vet. App. 244, 
248 (2002).  

"The statutory framework simply does not allow for the Board 
to reach back to the date of the original claim as a possible 
effective date for an award of service-connected benefits 
that is predicated upon a reopened claim."  Sears v. 
Principi, 16 Vet. App. 244, 248 (2002).  



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").

So, here, resolving all reasonable doubt in the veteran's 
favor concerning when he filed a claim (albeit an informal 
claim), the proper effective date for the grant of service 
connection for a psychiatric disability is February 9, 1989.


ORDER

An earlier effective date of February 9, 1989, is granted for 
service connection for the psychiatric disability 
(dysthymia), subject to the laws and regulations governing 
the payment of VA compensation.


REMAND

As alluded to, in May 1999, the Committee on Waivers and 
Compromises at the RO determined the veteran was entitled to 
service-connected disability compensation at the 70 percent 
rate with a TDIU.  His son had elected DEA and was awarded 
benefits effective April 27, 1997, after which the veteran 
was not entitled to additional disability compensation 
benefits on the basis of his son being a dependent.  The 
veteran had filed an NOD with the initial award change, was 
issued an SOC, but later withdrew his appeal.  His waiver 
request cited financial hardship and no fault on his part.  
But VA regulations prohibited concurrent payment of benefits 
and, so, waiver was denied.



In December 1999 the veteran filed an NOD in response to the 
denial of his waiver of overpayment request.  But the RO has 
not sent him an SOC concerning this issue.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.201 (2002); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD 
need only consist of a writing expressing disagreement with 
an RO decision).  Where, as here, a veteran files a NOD and 
the RO has not issued a SOC, the claim must be remanded to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board on this 
additional claim by filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement).

As for the claims for an earlier effective date for the TDIU 
and for a rating higher than 40 percent for the service-
connected low back disability, the May 2002 Board decision 
indicated there was to be additional development of these 
claims pursuant to authority granted the Board by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (previously codified at 38 
C.F.R. § 19.9(a)(2)).  It also was indicated the Board would 
later decide these claims.

Effective February 22, 2002, new regulations permitted the 
Board to obtain evidence, clarify the evidence, cure 
procedural defects, or perform any other action essential to 
appellate review in many appeals properly before it without 
remanding the case back to the agency of original 
jurisdiction (AOJ) - which, here, is the RO.  See 67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9, 
19.31, 20.903 (2002)).  The new rules also permitted the 
Board to consider additional evidence it had obtained without 
obtaining a waiver of initial RO review from the appellant.  
The regulatory provision 38 C.F.R. § 20.1304(c) was removed 
in its entirety.  

In Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the regulatory provision in 38 C.F.R. § 19.9 that 
allowed the Board to develop evidence on a claim.  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) and the 
amended rule codified at 38 C.F.R. § 20.1304 
were inconsistent with 38 U.S.C. § 7104(a).  The Federal 
Circuit held that section 19.9(a)(2) denies appellants "one 
review on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain a 
waiver of the right to initial AOJ review from the appellant.  

So these claims must be returned to the RO for development 
because the Board no longer has this authority.  Note also 
that the grant of an earlier effective date for service 
connection for the psychiatric disability (dysthymia) in this 
decision potentially may have an impact on the claim for an 
earlier effective date for the TDIU, so this latter claim 
must be returned to the RO, as well, for consideration in 
light of this allowance.

Also, during the pendency of this appeal the criteria for 
evaluating the veteran's service-connected spinal disability, 
rated as intervertebral disc syndrome (IVDS), have been 
revised.

The criteria for rating IVDS were amended on September 23, 
2002.  So as of September 23, 2002, both the RO and the Board 
must consider the revised criteria of DC 5293.  And instead 
of characterizing the IVDS as, say, severe or pronounced 
(like the former DC 5293), the new pertinent considerations 
- either preoperatively or postoperatively, are whether the 
veteran has had incapacitating episodes during the 
immediately preceding 12 months and, if so, the total 
duration of them, and whether he should receive a higher 
rating based on combination, under 38 C.F.R. § 4.25, of the 
neurologic and orthopedic manifestations of his disability.  
Whichever method results in the higher evaluation is the one 
that must be used.

Also, since the revised criteria provide for possible 
evaluation on the basis of combining separate ratings for 
orthopedic and for neurological manifestations, the veteran 
should be afforded VA orthopedic and neurological 
examinations for rating purposes.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).

To complicate matters even further, the rating criteria for 
evaluating 
service-connected spinal disabilities, other than IVDS, were 
amended effective September 26, 2003, and the DCs were 
renumbered (the old DC 5293 is now DC 5243 and the old DC 
5295 is now DC 5237).

The old criteria focused on subjective classifications, e.g., 
whether the degree of limitation of motion was mild, moderate 
or severe.  Whereas the new criteria, those effective 
September 26, 2003, use more objective criteria and provide 
for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  The revised criteria also provide for ratings 
based on, in pertinent part, limitation of motion of a 
particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides criteria for rating only the cervical and the 
thoracolumbar spinal segments, excluding a separate set of 
criteria for the thoracic (or dorsal) segment because the 
thoracic and lumbar segments ordinarily move as a unit and it 
is clinically difficult to separate the range of movement of 
one from that of the other.  67 Fed. Reg. 56509, 56512 (Sept. 
4, 2002) (setting for new proposed criteria for rating 
disabilities of the spine).  

For the period prior to September 23, 2002, only the old 
spinal rating criteria, including the old version of the 
criteria for rating IVDS (old DC 5293) may be applied.  But 
for the period beginning September 23, 2002, either those old 
rating criteria or the revised criteria for rating IVDS (new 
DC 5293) may be applied.  The newly revised spinal rating 
criteria (newly created DCs 5237 and 5243) may be applied 
only as of and following the September 26, 2003, effective 
date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations 
indicate that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate diagnostic codes for spinal disability.  
68 Fed. Reg. 51454-58, 51455 (Aug. 27, 2003).  

Because of the change in the law brought about by the 
revisions in the schedular rating criteria, remand of this 
claim is required for initial RO consideration of these new 
provisions.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See VAOGCPREC 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).

Lastly, the October 2003 VA rating examination indicated the 
veteran was receiving treatment at a VA medical facility.  So 
to ensure completeness of the record on appeal, any 
additional VA treatment records should be obtained and 
associated with the other evidence on file.

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  Obtain all VA in-patient, if any, and 
outpatient treatment (OPT) records since April 1994 
that are not currently on file.  (Note:  during his 
October 2003 VA rating examination, the veteran 
indicated he was receiving treatment at a VA 
medical facility).

2.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies, with motion measured to the 
nearest five degrees in all ranges of motion.  The 
examiner should also comment on whether the 
veteran has ankylosis, favorable or unfavorable, 
of any segment of the spine or the entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or more 
of vertebral body height.

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

3.  As well, schedule the veteran for a VA 
neurology examination to assess the severity of 
his service-connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also 
indicate whether the veteran has 
radiculopathy/sciatic neuropathy with 
characteristic pain.  If so, the examiner should 
state whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle jerk, or 
any other positive neurological finding.  The 
examiner should further state whether any IVDS 
that may be present results in incapacitating 
episodes, and the total duration of any of those 
episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect upon 
peripheral nerves of the lower extremities other 
than the sciatic nerve, should be recorded, to 
include recording the impact upon function and the 
degree of severity of such neurological 
impairment, if any.  

4.  Thereafter, review the claims files.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed to 
properly rate the low back disability at issue, 
take corrective action.  38 C.F.R. § 4.2 (2004).  
See also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then readjudicate the claim for a rating 
higher than 40 percent for the service-connected 
low back disability in light of the additional 
evidence obtained.  In particular, the RO should 
cite and address both the former and revised IVDS 
and spinal rating criteria.  

Also readjudicate the claim for an effective date 
earlier than September 4, 1992, for the TDIU.

If the benefits sought are not granted to the 
veteran's satisfaction, prepare a supplemental SOC 
(SOC) and send it to him and his attorney.  Give 
them time to respond to it.  

6.  Send the veteran an SOC, containing all 
applicable laws and regulations, concerning his 
request for waiver of the overpayment.  Inform him 
that he will still need to perfect the appeal to 
the Board concerning this additional claim by 
filing a timely substantive appeal (e.g., a VA Form 
9 or equivalent statement).  Also advise him of the 
time limit for perfecting an appeal concerning this 
additional issue.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


